   Case 19-19407-JKS         Doc 14    Filed 05/22/19 Entered 05/22/19 15:26:02               Desc Main
                                       Document     Page 1 of 2


  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY (NEWARK)
  Caption in Compliance with D.N.J. LBR 9004-1
  2015-0900


  Powers Kirn, LLC
  ecf@powerskirn.com
  William M. E. Powers III
  Angela C. Pattison
  728 Marne Highway, Suite 200
  Moorestown, NJ 08057
  (856) 802-1000
  Attorney for Wells Fargo Bank, N.A.
  In Re:                                                      Case No.: 19-19407-JKS

  Charles Braswell                                            Chapter: 13
  Valerie Braswell
                                                              Hearing Date: June 4, 2019 at 10:00 am

                                                              Judge: Honorable John K. Sherwood

                                                             Oral Argument Waived



  NOTICE OF CROSS-MOTION FOR ORDER CONFIRMING NO STAY IS IN
      EFFECT AND ALLOWING PROSPECTIVE IN REM RELIEF AS
                     TO REAL PROPERTY

 Charles Braswell                                        Valerie Braswell
 65 Werner Place                                         65 Werner Place
 Teaneck, NJ 07666                                       Teaneck, NJ 07666

 Marie-Ann Greenberg, Trustee                            Leressa Crockett, Esquire
 30 Two Bridges Road, Suite 330                          76 South Orange Plaza, #103
 Fairfield, NJ 07004                                     South Orange, NJ 07079



        PLEASE TAKE NOTICE that the undersigned attorney for Wells Fargo Bank, N.A. will apply to

the United States Bankruptcy Court located at 50 Walnut Street, 3rd Floor, Newark, New Jersey, for an

Order to confirm that no stay is in effect and allow prospective in rem relief to authorize the cross-moving

party to prosecute a foreclosure action for the reason that the debtors have abusively utilized the

bankruptcy process, as more particularly set forth in the certification submitted herewith.
   Case 19-19407-JKS        Doc 14    Filed 05/22/19 Entered 05/22/19 15:26:02            Desc Main
                                      Document     Page 2 of 2


       TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-1(a) the cross-moving party shall

be relying upon the Certification and Brief in support filed herewith to provide the facts supporting the

requested relief. The property involved is known as 65 Werner Place, Teaneck, NJ 07666-4701.




                                                        /s/ William M. E. Powers III
                                                        William M. E. Powers III
                                                        Attorney for Wells Fargo Bank, N.A.


Dated: May 22, 2019




                                                   2
